NO. 07-04-0584-CV

                               IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                        AT AMARILLO

                                           PANEL B

                                    FEBRUARY 11, 2005

                           ______________________________


                          DEONDRICK T. WOODS, APPELLANT

                                               V.

                            DIANA ALICIA VALDEZ, APPELLEE


                         _________________________________

             FROM THE 320TH DISTRICT COURT OF POTTER COUNTY;

                 NO. 69,877-D; HONORABLE DON EMERSON, JUDGE

                           _______________________________

Before JOHNSON, C.J., and QUINN and CAMPBELL, JJ.


                                 MEMORANDUM OPINION


       On December 15, 2004, the clerk of this court received a copy of a Notice of Appeal

filed on behalf of appellant, Deondrick T. Woods. By letter dated December 28, 2004, the

clerk advised appellant that a filing fee had not been received, see TEX . R. APP . P. 5. The

clerk’s letter likewise advised that failure to pay the filing fee may result in dismissal of the

appeal. See TEX . R. APP . P. 42.3.
      The filing fee has not been paid. Accordingly, this appeal is dismissed. TEX . R. APP .

P. 42.3.


                                          James T. Campbell
                                               Justice




                                            -2-